 

 

Case 1:17-cr-00965-JB Document 116 Filed 11/26/18 Page 1 of 1

U.S. Department of Justice

  
 

United States Attorney
Districts of New Mexico way;

 

Post Office Box 607 4g N 505/346 -7274
1

Albuquerque, New Mexico 64 ABa93@9)-7224
FAX 505/346 6886

Ci F EP pre
VIERA BUOUEAguE

November 20, 2018

The Honorable James O. Browning
USS. District Judge
US. District Court, District of New Mexico

RE: United States v. Kirby Cleveland, 17-965 JB

Dear Judge Browning:

On November 20, 2018, the Defendant filed notices of withdrawal of seven pending motions in
USS. v. Cleveland, 17-965 JB. Specifically, the Defendant is withdrawing their motions
docketed by Document numbers 73, 74, 75, 77, 78, 80, and 81. I am writing to notify the Court

that the United States does not oppose the Defendant’s withdrawal of these motions.

If you have any further inquiries, please contact me at 505-224-1422, or
Letitia. Simms@usdoj. gov.

 

Respectfully,

/s/

Letitia Carroll Simms,

Assistant United States Attorney

Theresa M. Duncan

cc: Donald Kochersberger
E \\ 22\ \y
Carol A. Bevel

 
